DETAILED ACTION

This non-final office action is in response to applicant’s arguments/amendments filed July 11, 2022. Claims 18-20 were canceled. Claims 1-17 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 07/11/2022 is acknowledged.  
Information Disclosure Statement

The information disclosure statement filed 10/07/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 07/06/2020 have been accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0185980A1 to Wurmfeld et al. (“Wurmfeld”) in view of US 2011/0025610A1 to Whytock et al. (“Whytock”).
Regarding claim 1, (Original): Wurmfeld taught a method, comprising (Abstract. “An automatic teller machine may comprise a touch-sensitive display, one or more memory devices storing instructions, and one or more processors. The one or more processors may be configured to receive authentication data associated with a user, retrieve user profile information based on the authentication data, determine user interface attributes based on the user profile information; and generate an automatic teller machine interface based on the user profile information.”): receiving a request to load a touch screen layout (Fig. 4, Para. 0049. Display 402 requesting authorization data from user 108 i.e. Display 402 receiving a request to load personalized touch screen layout.); obtaining data representative of the touch screen layout by a touch screen module (Fig. 3 ref. 302, Para. 0048. FSP device receives authentication data from a user. WurmFeld didn’t teach obtain touch screen layout. See the teaching from secondary art and reason for obviousness below); authenticating the data representative of the touch screen layout (Fig. 3, ref. 304. Para. 0041. Verifying the authenticity.); and loading the touch screen layout by the touch screen module responsive to successfully authenticating the data representative of the touch screen layout (Fig. 3, ref. 306, 308. Para. 0052. At step 306, local FSP device 104 may determine interface attributes based on the retrieved user profile. Para. 0055.  at step 308, local FSP device 104 may generate an ATM interface for display to user 108, based on the determined interface attributes.). 
Wurmfeld did not teach obtaining data representative of touch screen layout by a touch screen module but the analogous art Whytock taught obtaining data representative of touch screen layout by a touch screen module (Para. 0073. In XFS secure mode, when a customer selects a defined touch area within the pad zone then the hardware encryption device 18 waits until a correct number of defined touch areas have been selected, then collates the values associated with the areas touched. See further Para. 0077, 0079.)
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Wurmfeld with the teaching of Whytock for the use of collecting touch screen layout because the use of Whytock could provide Wurmfeld the ability to obtain touch screen layout data in order to encrypt touch screen layout area and implement a secure transaction (Whytock, Para. 0016).
Regarding claim 4, (Original): Wurmfeld further taught the method set forth in claim 1, further comprising: storing the data representative of the touch screen layout in a memory associated with the touch screen module responsive to successfully authenticating the data representative of the touch screen layout; and loading the data representative of the touch screen layout from the memory associated with the touch screen module responsive to receiving a subsequent request to load the touch screen layout (Para. 00042. Memory include customer dara. 0052. At step 306, local FSP device 104 may determine interface attributes based on the retrieved user profile.  0057. FIG. 6B shows an example of an interface that may be displayed based on user profile information. 0059. Automatically display an interface in user 108's preferred language, based on received user profile information. In other words, display layouts are stored associated with the user profile and displayed based on user profile after user authentication.)
Regarding claim 5, (Original): Wurmfeld-Whytock combination further taught the method set forth in claim 1, further comprising: receiving a request to load a display screen layout (Wurmfeld. Fig. 4, Para. 0049. Display 402 requesting authorization data from user 108 i.e. Display 402 receiving a request to load personalized touch screen layout.); Page 2 of 7obtaining data representative of the display screen layout by a display module associated with the touch screen module (Wurmfeld. Fig. 3 ref. 302, Para. 0048. FSP device receives authentication data from a user. Whytock. Para. 0073. In XFS secure mode, when a customer selects a defined touch area within the pad zone then the hardware encryption device 18 waits until a correct number of defined touch areas have been selected, then collates the values associated with the areas touched. See further Para. 0077, 0079.); authenticating the data representative of the display screen layout by the display module (Wurmfeld. Fig. 3, ref. 304. Para. 0041. Verifying the authenticity.); loading the display screen layout by the display module responsive to successfully authenticating the data representative of the display screen layout (Wurmfeld. Fig. 3, ref. 306, 308. Para. 0052. At step 306, local FSP device 104 may determine interface attributes based on the retrieved user profile. Para. 0055.  at step 308, local FSP device 104 may generate an ATM interface for display to user 108, based on the determined interface attributes.).  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wurmfeld and Whytock as applied to claim 1 above, and further in view of CN 105005733A to Li et al. (“Li”).
Regarding claim 2, (Original): Wurmfeld-Whytock combination taught the method set forth in claim 1, the combination did not but the analogous art Li taught the authenticating the touch screen layout comprises validating a signature associated with the touch screen layout with a key associated with the touch screen module (See the description section: intelligent key device 12 further comprises a storage module 123 for storing the public key of the initialization device, namely the locally stored key, verification module 122 using the public key of the initialization device signature, if the signature data to the signature verification is passed, then the authentication is passed, the display module to display the character to be displayed.).  
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Wurmfeld and Whytock by including the idea of the authenticating the touch screen layout comprises validating a signature associated with the touch screen layout with a key associated with the touch screen module as taught by Li in order to display character to be displayed after (Li, Description section.).
Regarding claim 3, (Original): Wurmfeld-Whytock-Li combination further taught the method set forth in claim 2, wherein the key is an asymmetric key (Li, Description section: Verification module 122 using the public key of the initialization device signature,).  
Allowable Subject Matter
I. Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter:
Claim 6 recites “the method set forth in claim 5, wherein the display screen layout is signed by a first key and the touch screen layout is signed by a second key.”  None of the prior arts on the record taken alone or in combination teaches the limitation recited in claim 6. Claim 7 would also be allowable due to its dependency on claim 6.
II. Claims 8-17 are allowed over prior arts.
Reason for indicating allowable subject matter:
Claim 8. The prior arts on the record do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “ the touch screen logic is operable to employ the touch screen layout to translate touch inputs received on the touch surface to data representative of an input responsive to successfully authenticating the touch screen layout; the controller is operable to determine a request for a financial transaction requesting an amount of cash via the cash dispenser based on data representative of an input from the touch screen logic; and the controller is operable to cause the cash dispenser to dispense the amount of cash responsive to determining the request for the financial transaction requesting the amount of cash” within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning.
Dependent claims 9-17 are also allowed due to their dependency on independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,549,194 B1 (McIntyre et al.): A method for operating a combination touch pad and display screen device as a PINpad for entering a plurality of numerical keypad layouts for the display screen are defined. Each keypad layout has a unique arrangement of decimal number locations differing from one layout to all others. For each PIN entry event a random one of the numerical keypad layouts is selected and displayed on the display screen. Abstract.
	US 2016/0092877 A1 (Chew et al.): A computing device for secure keypad input, the computing device comprising: a first display screen coupled to a touch screen; a second display screen coupled to the first display screen, wherein the second display screen overlays at least a part of the first display screen; a security engine different from a host processor of the computing device; a keypad layout module established by the security engine of the computing device, the keypad layout module to generate a random virtual keypad layout, wherein the virtual keypad layout is not accessible by the host processor of the computing device; a keypad display module established by the security engine, the keypad display module to display the virtual keypad layout on the second display screen; and a touch input module to (i) determine, in response to a user selection of a virtual key of the virtual keypad layout, a touch input using the touch screen, wherein the touch input is indicative of a location of a touch interaction on the touch screen, and (ii) transmit the touch input to the security engine; wherein the keypad layout module is further to determine a keypad input as a function of the touch input and the virtual keypad layout, wherein the keypad input is indicative of the user selection from the virtual keypad layout; the computing device further comprising an authentication module established by the security engine, the authentication module to authorize a transaction as a function of the keypad input. Claim 1.
	CN 214752118U (Wang et al.): The utility model claims a light weight automatic teller machine, the light weight automatic teller machine uses encryption touch screen technology and face recognition technology to replace the traditional code keyboard and card identification function module, which not only can reduce the device fittings, reduce the device volume, reduce the cost and device fault rate; It realizes the lighter of the whole machine layout of the automatic teller machine. In addition, the lightweight automatic teller machine adopts encryption touch screen hard encryption mode has fast operation speed, firmware upgrade is more safety, convenient, and waterproof, anti-static, de-jittering, anti-channelling key and so on.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438